Citation Nr: 0418149	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbar spine 
disorder with left foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1946 to April 
1948 and October 1950 to September 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for a chronic lumbar spine disorder 
9laminectomy lumbar spine) with a left foot drop.  The 
veteran has been represented by the American Legion 
throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in June 2004.  By letter dated in June 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

In a November 2001 statement, the veteran attested that he 
sustained an inservice accident in July 1951.  A February 
2001 lay statement affidavit from a witness to the accident 
reflects that the veteran was treated for his inservice 
injuries at an Army medical station in Korea.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has asserted that his chronic lumbar spine 
disorder and his left foot drop are related to the inservice 
injuries (see substantive appeal dated in March 2003; and 
hearing transcript dated in April 2003 on pp. 7-8).  Service 
medical records dated in February and June 1951 reflect that 
the veteran complained of swelling in the right hip and 
exhibited rheumatism and stiffness of the legs.  The veteran 
has not been afforded VA compensation examination to 
determine the etiology of his current diagnoses of a chronic 
lumbar spine disorder and left foot drop.  Medical evidence 
showing a relationship between the in-service and post-
service disabilities is necessary to substantiate the claim.  
See Caluza v. Brown  7 Vet.App. 498, 505 (Vet.App.,1995).  
Therefore, under the circumstance, the Board finds that VA 
compensation examination is required to resolve the issue 
raised by the instant appeal.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  See also M21-1MR, Part I; 
and Fast Letter 04-04.  In particular, 
the RO should ask the veteran to submit 
any evidence in his possession that may 
corroborate his statement that he 
sustained an inservice accident.

2. The RO should also ask the veteran to 
identify the Army medical station in 
Korea that provided treatment for his 
inservice injuries.  Thereafter, the RO 
should perform a search with the National 
Personnel Records Center (NPRC) to obtain 
the inservice records, if any.  If a 
negative response is received, it should 
be associated with the claims folder.

3.  The RO should request that the veteran 
provide information as to all treatment of 
his chronic lumbar spine disorder with a left 
foot drop, including the names and addresses 
of all health care providers, clinics, and 
hospitals, and the approximate dates of 
treatment.  Upon receipt of the requested 
information and the appropriate releases, the 
RO should contact all identified health care 
providers, clinics, and hospitals, and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the veteran for incorporation 
into the record.  

4. The RO should then request that copies 
of all VA documentation pertaining to 
treatment of the veteran, including 
treatment provided at the Wood VA Center 
in Wisconsin, and Bay Pines and James A. 
Haley VA Medical Centers, be forwarded 
for incorporation into the record.  

5.  The RO should then schedule the 
veteran for VA examination to determine 
the current nature and severity of his 
chronic lumbar spine disorder with a left 
foot drop.  Send the claims folder and a 
copy of this remand to the examiner or 
examiners for review prior to the 
examination.  The examination report 
should specifically state that such a 
review was conducted.  

A complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed and 
all clinical manifestations should be 
reported in detail.  The examiner should 
advance an opinion as to:

(1) The etiology of any identified 
chronic lumbar spine disorder and left 
foot drop, and

(2) Whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the identified 
lumbar spine disorder or left foot drop:
?	was initially manifested during active 
service;
?	otherwise originated during active 
service; 
?	is etiologically related to the 
inservice diagnoses of rheumatism or 
stiff leg, or complaint of a swollen 
right hip 
?	is etiologically related to the 
inservice or post-service accident, if 
any;
?	is in any other way causally related 
to his periods of active service?

The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

6. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655 (2003).

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic lumbar spine 
disorder with a left foot drop.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and the 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


